Citation Nr: 1146357	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-39 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  What evaluation is warranted for a right ankle strain from September 10, 2007?

2.  What evaluation is warranted for a left ankle strain from September 10, 2007?

3.  What evaluation is warranted for a mechanical low back strain from September 10, 2007?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 2002 to September 2007.  He is a recipient of the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2009, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to determine the nature and severity of his ankle and back disorders in August 2007, i.e., over four years ago.  Given that fact, the Board finds that a new examination is warranted to document the current severity of his ankle and low back symptoms.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).
 
Further, the last available VA medical center treatment records in the Veteran's claims file are dated in January 2010.  As part of its duty to assist, VA must make as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  VA is further required to make reasonable efforts to obtain other relevant records not in the custody of a Federal department.  38 C.F.R. § 3.159(c)(1).  In accordance with its duty to assist, the AMC/RO must attempt to retrieve any and all records pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records dated since January 2010, which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, the AMC/RO should schedule the Veteran for a VA orthopedic examination.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating ankle and spine disorders, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of any low back and ankle disorders.  The examiner is to address whether there is objective evidence of severe painful motion or weakness associated with the Veteran's disorders.  Given the Veteran's history of being injured and blown back by a suicide bomber's blast, lumbar and ankle x-rays should be taken unless medically contraindicated.  A complete rationale for any opinions expressed must be provided.  
 
3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).
 
4.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


